United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

WESTERN HEALTHCARE, LLC
Vv. CASE NO. 3:18-CV-2678-5

BROOKLYN URGENT CARE, PLLC,
ETAL.,

CG 0G0 6G UGI 6GO Goo

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a
recommendation in this case. No objections were filed. The Court reviewed the proposed findings,
conclusions and recommendation for plain error, Finding none, the Court accepts the Findings,
Conclusions and Recommendation of the United States Magistrate Judge. Plaintiff's Motion for
Default Judgment [ECF No. 11], is GRANTED.

SO ORDERED.

SIGNED August 4 , 2019.

  

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
